Case: 19-10492   Date Filed: 03/24/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-10492
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:16-cr-00451-ELR-JSA-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus

EDD JASON HUGHES,

                                                       Defendant-Appellant.


                     ________________________

                           No. 19-10980
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:16-cr-00451-ELR-JSA-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 19-10492     Date Filed: 03/24/2020   Page: 2 of 4




                                      versus

EDD JASON HUGHES,

                                                              Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (March 24, 2020)

Before WILLIAM PRYOR, GRANT and LUCK, Circuit Judges.

PER CURIAM:

      Edd Jason Hughes appeals his conviction for possession of a firearm in the

furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i). He argues that

the district court erred in denying his motion to dismiss his indictment because the

successive prosecutions of his crimes by the State of Georgia and the United

States, after conducting a joint investigation, violated the Double Jeopardy Clause.

We affirm.

      The Double Jeopardy Clause of the Fifth Amendment provides that no

person may “be twice put in jeopardy of life or limb” “for the same offense.” U.S.

Const. amend. V; United States v. Baptista-Rodriguez, 17 F.3d 1354, 1360 (11th

Cir. 1994). But under the dual-sovereignty doctrine, a defendant may be subject to

successive prosecutions by two sovereigns for the violation of each of their laws if

                                          2
              Case: 19-10492       Date Filed: 03/24/2020   Page: 3 of 4



his conduct gives rise to two separate offenses. Puerto Rico v. Sanchez Valle,

136 S. Ct. 1863, 1867 (2016). Because states and the federal governments are

separate sovereigns, a prior state conviction does not bar the federal government

from prosecuting a defendant for the same conduct. Abbate v. United States, 359

U.S. 187, 194-95 (1959). In Gamble v. United States, the Supreme Court

reaffirmed the dual-sovereignty doctrine on the ground that “where there are two

sovereigns, there are two laws, and two ‘offences.’” 139 S. Ct. 1960, 1965 (2019).

      In Baptista-Rodriguez, we rejected an argument that one sovereign’s control

over the investigation of another provides an exception to the dual-sovereignty

doctrine for a sham prosecution:

      Every sovereign has the inherent power to determine what shall be an
      offense against its authority and to punish such offenses. This power
      is manifested principally through the decision to prosecute—the
      choice to charge suspected criminals with commission of a crime and
      to pursue the legal process for obtaining convictions against them. To
      be sure, investigation and apprehension usually are necessary
      predicates to the punishment of criminals. But prosecution is the
      formal act by which the government seeks that punishment.
      Independent sovereigns do not forfeit their right to charge and punish
      violations of their own laws because some other sovereign had the
      resources and separate interest to investigate the crimes and expose
      the criminals.

17 F.3d at 1361–62 (citations omitted). We explained that, even if such an

exception existed, it would require “a showing that one sovereign controlled,

dominated, or manipulated the prosecution of the defendant by the other.” Id. at

1362 (emphasis in original).
                                           3
               Case: 19-10492      Date Filed: 03/24/2020     Page: 4 of 4



       The district court did not err in denying Hughes’s motion to dismiss his

indictment. As the Supreme Court made clear last year in Gamble, Hughes’s

prosecution by the federal government, after he was convicted and sentenced in

Fulton County, Georgia, for the same conduct, did not violate the Double Jeopardy

Clause. His successive prosecutions were permissible under the dual-sovereignty

doctrine. And Hughes’s argument that the doctrine is inapplicable because federal

officials participated in an earlier joint investigation with state officials is

foreclosed by precedent.

       AFFIRMED.




                                             4